 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   EDDIE CAUDILLO, JR.,                   Case No. CV 18-10095 SVW (SS)

12                      Plaintiff,

13          v.                                          JUDGMENT

14   ANDREW SAUL, Commissioner of
     Social Security,
15
                        Defendant.
16

17

18         Pursuant to the Court’s Order Accepting Findings, Conclusions
19   and Recommendations of United States Magistrate Judge,
20

21         IT IS ADJUDGED that the decision of the Commissioner is
22   REVERSED and that the above-captioned action is REMANDED to the
23   Commissioner for further action consistent with the Court’s Report
24   and Recommendation of United States Magistrate Judge.
25

26   Dated: October 7, 2019
27                                             STEPHEN V. WILSON
                                               UNITED STATES DISTRICT JUDGE
28
